The opinion of the court was delivered by
Ross, J.
The result of the facts found by the referee is that the plaintiff went to work for the defendant at her request, worked nearly a year without any special agreement in regard to the compensation which he was to receive, or when it was to be paid; then the parties supposed they had entered into a permanent contract in regard to his services, past and future, but by failure to understand each other, their minds never met, and the plaintiff continued to work several years for the defendant. This leaves the plaintiff’s entire work, performed at the defendant’s request, without any agreement in regard to *477compensation or payment. He can therefore recover for it in assumpsit on quantum meruit. The referee bas found how much the plaintiff’s services thus performed were reasonably worth, and how much he had received in payment. The defendant contends that the referee has allowed too. much interest, if the plaintiff is allowed to recover. We do not think this contention can be maintained. The referee in determining what would be a reasonable compensation for the plaintiff’s services found a certain sum due the plaintiff yearly, and diminished this sum by whatever he had received in payment, and allowed interest on the balance from the end of the year. This was his method of ascertaining the sum which the plaintiff reasonably deserved to receive as compensation for his services for the plaintiff. No question of a demand, or the necessity of a demand, before the allowance of interest, arises upon the facts reported by the referee. His method of ascertaining the sum which the plaintiff reasonably deserves to receive as compensation for his services makes the interest on the balance due yearly a part of the sum total as much as the yearly balances.
The judgment is affirmed.